Case: 19-40906   Document: 00515928635      Page: 1     Date Filed: 07/07/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       July 7, 2021
                             No. 19-40906                            Lyle W. Cayce
                                                                          Clerk

   United States of America, Ex Rel., Health Choice
   Alliance, L.L.C., on behalf of United States of America and
   31 States (AR; CA; CO; CT; DE; DC; FL; GA; HI; IL; IN; IA;
   LA; MD; MA; MI; MN; MT; NV; NH; NJ; NM; NY; NC; OK;
   RI; TN; TX; VT; VA; WA),

                                                      Plaintiffs—Appellants,

                                versus

   Eli Lilly and Company, Incorporated; VMS
   BioMarketing; Covance, Incorporated; United
   BioSource Corporation; HealthSTAR Clinical
   Education Solutions, L.L.C.; Covance Market Access
   Services, Incorporated,

                                                  Defendants—Appellees,

   United States of America,

                                                                   Appellee,

   ______________________________

   United States of America, Ex Rel., Health Choice
   Group, L.L.C., on behalf of United States of America and 31
   States (AR; CA; CO; CT; DE; DC; FL; GA; HI; IL; IN; IA;
   LA; MD; MA; MI; MN; MT; NV; NH; NJ; NM; NY; NC; OK;
   RI; TN; TX; VT; VA; WA),
Case: 19-40906        Document: 00515928635               Page: 2    Date Filed: 07/07/2021

                                        No. 19-40906


                                                                    Plaintiff—Appellant,

                                           versus

   Bayer Corporation; Amgen, Incorporated; Onyx
   Pharmaceuticals, Incorporated; AmerisourceBergen
   Corporation; Lash Group,

                                                                Defendants—Appellees,

   United States of America,

                                                                               Appellee.


                    Appeals from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 5:17-CV-123
                               USDC No. 5:17-CV-126


   Before Higginbotham, Elrod, and Haynes, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge: *
         The appellants Health Choice Alliance and Health Choice Group
   brought qui tam actions under the False Claims Act on behalf of the United
   States alleging violations of the Anti-Kickback Statute by pharmaceutical
   companies. The United States moved to dismiss the actions, and the district
   court granted the motion. Because the actions were properly dismissed, we
   AFFIRM.

                                             I.
         Health Choice Alliance and Health Choice Group (collectively Health
   Choice) are both entities created by the National Health Care Analysis Group


         *
             Judge Haynes concurs in the judgment only.




                                              2
Case: 19-40906         Document: 00515928635               Page: 3       Date Filed: 07/07/2021




                                           No. 19-40906


   for the purpose of filing qui tam actions alleging instances of fraud in medicine
   and pharmaceuticals. Health Choice and affiliated entities brought eleven
   qui tam actions under the False Claims Act against a total of thirty-eight
   defendants alleging similar violations of the Anti-Kickback Statute. 31 U.S.C.
   § 3730(b); 42 U.S.C. § 1320a-7b(b). This appeal concerns two of those qui
   tam cases, against Eli Lilly and Company and Bayer Corporation. 1 The
   complaints in both the Eli Lilly and Bayer cases allege that the defendants
   illegally provided patient-education services to providers before a
   prescription had been written in violation of the Anti-Kickback Statute and
   certain state laws.
           Health Choice filed two similar complaints against Eli Lilly and
   (initially) four other defendants and against Bayer and four other defendants




           1
              The nine cases which are not at issue in this appeal are: United States ex rel.
   CIMZNHCA v. UCB, Inc., 970 F.3d 835, 852, 854 (7th Cir. 2020) (remanding and
   instructing the district court to dismiss the case on the government’s motion and stating
   that “[w]herever the limits of the government’s power lie, this case is not close to them”),
   remanded to No. 3:17-CV-765 (S.D. Ill. Sept. 28, 2020), cert. denied, No. 20-1138, 2021 WL
   2637991 (June 28, 2021); United States ex rel. SMSPF, LLC v. EMD Serono, Inc., 370 F.
   Supp. 3d. 483, 491 (E.D. Pa. 2019) (granting government’s motion to dismiss); United
   States ex rel. NHCA-TEV, LLC v. Teva Pharm. Prods. Ltd., No. 17-CV-2040, 2019 WL
   6327207, at *6 (E.D. Pa. Nov. 26, 2019) (granting government’s motion to dismiss); United
   States ex rel. SAPF, LLC v. Amgen, Inc., No. 16-CV-5203 (E.D. Pa. Feb. 11, 2019)
   (dismissing case on voluntary consent of the government and relators); United States ex rel.
   SCEF, LLC v. AstraZeneca PLC, No. 17-CV-1328, 2019 WL 5725182, at *4 (W.D. Wash.
   Nov. 5, 2019) (granting government’s motion to dismiss); United States ex rel. Miller v.
   AbbVie, Inc., No. 16-CV-2111 (N.D. Tex. May 09, 2019) (dismissing case on voluntary
   consent of relator and the government); United States ex rel. Carle v. Otsuka Holdings Co.,
   No. 17-CV-966 (N.D. Ill. Jan. 29, 2019) (dismissing case on voluntary consent of the
   government and relators); United States ex rel. SMSF, LLC v. Biogen, Inc., No. 16-CV-11379
   (D. Mass. Dec. 17, 2018) (granting defendant’s unopposed motion to dismiss for failure to
   state a claim); United States ex rel. Health Choice Advocates, LLC v. Gilead, et al., No. 5:17-
   CV-121 (E.D. Tex. July 27, 2018) (dismissing case on voluntary consent of relator and the
   government).




                                                 3
Case: 19-40906        Document: 00515928635              Page: 4       Date Filed: 07/07/2021




                                         No. 19-40906


   in the United States District Court for the Eastern District of Texas. 2 Prior
   to filing these complaints, Health Choice submitted pre-filing notices to and
   met with attorneys from the United States Attorney’s Office for the Eastern
   District of Texas. After filing the complaints, Health Choice met with
   officials at the Department of Justice Civil Division in Washington, D.C. The
   United States declined to intervene in either case.
           Health Choice then amended each of its complaints.                         Shortly
   thereafter, Eli Lilly, Bayer, and the other defendants filed motions to dismiss
   for failure to state a claim. See Fed. R. Civ. P. 9(b), 12(b)(6). The magistrate
   judge held a consolidated hearing on the motions to dismiss in both cases.
   The magistrate judge recommended the motions be denied in part and
   granted in part, and the district court adopted these recommendations.
   Health Choice amended its complaints once more to address the pleading
   deficiencies identified by the district court.
           In October of 2018, approximately a year after declining to intervene
   in the Eli Lilly and Bayer cases, the government sent notice to Health Choice
   that it intended to move to dismiss the complaints.                      See 31 U.S.C.
   § 3730(c)(2)(A). Over the next two-and-a-half months, Health Choice and
   the government conferred by meeting, letter, and teleconference to discuss
   the government’s stated concerns about the case. During a teleconference
   with Health Choice, the government identified four specific concerns about



           2
             In its negotiations with the government, Health Choice agreed to voluntarily
   dismiss its claims against the non-pharmaceutical defendants in the Eli Lilly case in order
   to “streamline” the case and reduce the administrative burden on the government. In
   January of 2019, Health Choice dismissed its claims, without prejudice, against all the
   defendants except Eli Lilly in the Eli Lilly case. Health Choice did not voluntarily dismiss
   any claims in the Bayer case.               Amgen, Inc., Onyx Pharmaceuticals, Inc.,
   AmerisourceBergen Corp., and Lash Group remain codefendants in the Bayer case. For
   simplicity, we refer only to Eli Lilly and Bayer.




                                                4
Case: 19-40906      Document: 00515928635          Page: 5    Date Filed: 07/07/2021




                                    No. 19-40906


   the Eli Lilly and Bayer cases: “(1) whether there [was] sufficient factual and
   legal support to prove violations of the Anti-Kickback Statute, 42 U.S.C.
   § 1320a-7b(b) (AKS); (2) the substantial costs and burdens for the United
   States if the qui tam actions were to continue; (3) certain policy interests of
   Medicare and other federal healthcare programs; and (4) the investigative
   methods employed by ‘National Healthcare Analysis Group,’” Health
   Choice’s parent organization.
          On December 17, 2018, the government notified Health Choice that it
   intended to proceed with its motions to dismiss, and it filed those motions
   the same day. In its notice to Health Choice, the government cited to its own
   two-year investigation and the supplemental information provided by Health
   Choice—including documents purportedly supporting Health Choice’s
   theory of the cases and letters from Health Choice concerning the merits and
   costs and benefits of the cases—as the basis of its decision to seek dismissal.
          In response to the government’s motions to dismiss, Health Choice
   first asserted that the government supported its motions primarily with “ad
   hominem attacks” against Health Choice. Health choice then argued that the
   district court should not afford the government unfettered discretion to
   dismiss and instead should hold that the government has not made the
   “proper showing” to warrant dismissal.
          In reply, the government said it had “concluded that, not only do the
   allegations lack factual and legal support, but further litigation will impose
   burdens and costs on the government that are not justified and will
   undermine practices that benefit federal healthcare programs by providing
   patients with greater access to product education and support.”
          On May 14, 2018, the magistrate judge held a consolidated hearing on
   the government’s motions to dismiss both cases. The magistrate judge
   recommended that the district court grant both motions. The district court




                                          5
Case: 19-40906      Document: 00515928635            Page: 6    Date Filed: 07/07/2021




                                      No. 19-40906


   adopted the recommendations and granted the government’s motions to
   dismiss. Health Choice timely appealed.

                                          II.
          Before turning to the merits, we must determine whether we have
   jurisdiction to hear this case.      The district court had federal question
   jurisdiction over Health Choice’s federal claims and supplemental
   jurisdiction over its state law claims. See 28 U.S.C. §§ 1331, 1367(a). Both
   Health Choice and the United States contend that appellate jurisdiction
   exists because the orders below are “final decisions” of the district court. 12
   U.S.C. § 1291. Still, we have an independent obligation to assure ourselves
   of jurisdiction. Green Valley Special Util. Dist. v. City of Schertz, 969 F.3d 460,
   468 (5th Cir. 2020) (en banc).
          We have “jurisdiction of appeals from all final decisions of the district
   courts of the United States.” 28 U.S.C. § 1291. “[T]here is no final decision
   if a plaintiff voluntarily dismisses a defendant without prejudice, because the
   plaintiff ‘is entitled to bring a later suit on the same cause of action.’”
   Williams v. Taylor Seidenbach, Inc., 958 F.3d 341, 343 (5th Cir. 2020) (en banc)
   (quoting Ryan v. Occidental Petroleum Corp., 577 F.2d 298, 302 (5th Cir.
   1978)). “And in a suit against multiple defendants, there is no final decision
   as to one defendant until there is a final decision as to all defendants.” Id.;
   see Fed. R. Civ. P. 54(b).
          There is a potential jurisdictional issue concerning the chronology of
   two events: the plaintiff’s voluntary dismissal and the district court’s
   granting of a motion to dismiss. Health Choice voluntarily dismissed,
   without prejudice, its claims against certain defendants in the lawsuit against
   Eli Lilly. Eight months later, the district court granted the United States’
   motion to dismiss and entered final judgment. This circuit has not decided
   how the finality rule of “Williams and Ryan would apply where the




                                           6
Case: 19-40906        Document: 00515928635         Page: 7    Date Filed: 07/07/2021




                                     No. 19-40906


   [voluntary, without-prejudice] dismissal occurred before the adverse,
   interlocutory order.” Firefighters’ Ret. Sys. v. Citco Grp. Ltd., 963 F.3d 491,
   492 n.1 (5th Cir. 2020). This case squarely presents that question. We
   decline to create a circuit split and conclude that the prior without-prejudice
   dismissals did not deprive the district court’s subsequent decision of finality.
   See Schoenfeld v. Babbitt, 168 F.3d 1257, 1265–66 (11th Cir. 1999) (holding that
   this sequence of events results in a final decision).
          Unlike Ryan, this case involves a final decision. In Ryan, the district
   court granted a motion to dismiss certain paragraphs of plaintiff’s complaint
   against the lone defendant. See Ryan, 577 F.2d at 300. Then, the plaintiff
   voluntarily dismissed without prejudice the remaining substantive allegation
   and requested certification under Federal Rule of Civil Procedure 54(b).
   This court saw the plaintiff’s actions for what they were: a transparent
   attempt to obtain immediate appellate review over rulings that did “not
   amount to a termination of the litigation between the parties.” Id. at 302.
   This case, by contrast, involves the plaintiff dismissing all claims against
   certain defendants “without prejudice before the district court entered the
   order [granting the government’s motion to dismiss] and entered a final
   judgment.” See Schoenfeld, 168 F.3d at 1265. Instead of manufacturing an
   appealable decision like the plaintiff in Ryan, Health Choice’s dismissal
   brought about a swifter termination of the litigation.
          The district court’s order on the motion to dismiss was final because
   it “adjudicated all the claims against all the remaining parties in the action at
   the time it was entered.” Id. at 1266; cf. Cook v. City of Tyler, 974 F.3d 537,
   539 (5th Cir. 2020) (“For purposes of Section 1291 a decision is final only if
   it ‘ends the litigation on the merits and leaves nothing for the court to do but
   execute the judgment.’” (quoting Sealed Appellant 1 v. Sealed Appellee, 199
   F.3d 276, 278 (5th Cir. 2000))). The prior voluntary dismissal does not alter
   that conclusion.



                                           7
Case: 19-40906        Document: 00515928635              Page: 8       Date Filed: 07/07/2021




                                         No. 19-40906


                                              III.
           Satisfied that we have appellate jurisdiction, we now turn to the merits
   of Health Choice’s appeal.
           Health Choice brought its Anti-Kickback claims against Eli Lilly and
   Bayer on behalf of the government under the False Claims Act. 31 U.S.C.
   § 3730(b); 42 U.S.C. § 1320a-7b(b). The False Claims Act states that “[a]
   person may bring a civil action for a violation of [31 U.S.C. §] 3729 for the
   person and for the United States Government. The action shall be brought
   in the name of the Government.” 31 U.S.C. § 3730(b). This provision
   authorizes individuals—relators—to bring qui tam lawsuits alleging a “false
   or fraudulent claim” for payment from the United States. Id. §§ 3729(a),
   3730(b); United States ex rel. Spicer v. Westbrook, 751 F.3d 354, 364 (5th Cir.
   2014). Relators are entitled to a portion of the proceeds from a successful qui
   tam lawsuit. 3 31 U.S.C. § 3730(d).
           The Anti-Kickback Statute proscribes “offer[ing] or pay[ing] any
   remuneration (including any kickback, bribe, or rebate) . . . to refer an
   individual to a person for the furnishing or arranging for the furnishing of any
   item or service for which payment may be made in whole or in part under a
   Federal health care program.” 42 U.S.C. § 1320a-7b(b)(2)(A). Health
   Choice alleges that Eli Lilly and Bayer illegally provided free product-
   education services from nurses in order to induce health care providers to
   prescribe Eli Lilly and Bayer products. The Anti-Kickback Statute makes
   such an allegation actionable by a qui tam relator by defining a violation of


           3
             Amicus curiae, the Chamber of Commerce, criticizes the False Claims Act for
   incentivizing relators to bring qui tam lawsuits by offering them a portion of the recovery.
   Such a policy objection to Congress’s chosen incentive structure is irrelevant to our
   construction of the statute. See Tolbert v. RBC Capital Markets Corp., 758 F.3d 619, 627 n.6
   (5th Cir. 2014) (“We decline, however, to engage in any policy debate that would affect
   how we interpret this statute.”).




                                                8
Case: 19-40906      Document: 00515928635          Page: 9    Date Filed: 07/07/2021




                                    No. 19-40906


   § 1320a-7b as a “false or fraudulent claim for purposes of” the False Claims
   Act. Id. § 1320a-7b(g). Thus, Health Choice’s Anti-Kickback Statute claims
   are properly brought on behalf of the United States under the False Claims
   Act.
          In this case, as with every False Claims Act qui tam lawsuit, the “real
   party in interest” is the United States. 31 U.S.C. § 3730(c)(2)(A); United
   States ex rel. Eisenstein v. City of New York, 556 U.S. 928, 930 (2009)
   (describing the United States as the “real party in interest” in any False
   Claims Act lawsuit). The claims here ultimately belong to the United States,
   not Health Choice. See Vt. Agency of Nat. Res. v. United States ex rel. Stevens,
   529 U.S. 765, 773 (2000) (regarding the False Claims Act as “effecting a
   partial assignment of the Government’s damages claim”). The False Claims
   Act allows the government to assert control over qui tam litigation through a
   number of procedural mechanisms, such as intervention, settlement, and
   “[t]he power to veto voluntary settlements.” Searcy v. Philips Elecs. N. Am.
   Corp., 117 F.3d 154, 160 (5th Cir. 1997); accord 31 U.S.C. § 3730(c).
          The government moved to dismiss Health Choice’s claims in the Eli
   Lilly and Bayer cases, and the district court granted both motions. Health
   Choice challenges the dismissals on appeal. To address Health Choice’s
   arguments, first, we lay out the tests other circuits have adopted to assess a
   motion by the government to dismiss a qui tam action. Second, we construe
   the term “hearing” in 31 U.S.C. § 3730(c)(2)(A) to require something more
   than a forum for a relator to convince the government not to dismiss. Third,
   we determine that Health Choice got a hearing as required by
   § 3730(c)(2)(A). And fourth, we conclude that dismissal of the Eli Lilly and
   Bayer cases was proper even under the test most favorable to Health Choice.




                                          9
Case: 19-40906     Document: 00515928635           Page: 10   Date Filed: 07/07/2021




                                    No. 19-40906


                                         A.
          At oral argument, Health Choice focused mainly on the hearing
   requirement attendant to the government’s right to “dismiss the action
   notwithstanding the objections of the person initiating the action.” 31 U.S.C.
   § 3730(c)(2)(A). The government may move to dismiss once two conditions
   have been met. Id. First, the government must give notice to the qui tam
   relator of the government’s motion to dismiss; second, the court must
   provide the relator with “an opportunity for a hearing on the motion.” Id.
          Health Choice argues that the district court erred by not affording it
   an evidentiary hearing before dismissing both cases. Health Choice further
   contends that a hearing necessarily entails the exercise of judicial power, and
   so the district court must engage is some meaningful review of the
   government’s decision to dismiss.
          We have not yet had an opportunity to determine what is required for
   the government to dismiss a case under § 3730. Four other circuits, however,
   have done so, and there is a deeply entrenched circuit split. Compare Swift v.
   United States, 318 F.3d 250, 252 (D.C. Cir. 2003) (giving the government
   unfettered discretion to dismiss qui tam lawsuits), with United States ex rel.
   Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir.
   1998) (adopting a rational-relation test for reviewing the government’s
   motion to dismiss a qui tam lawsuit), and Ridenour v. Kaiser-Hill Co., 397 F.3d
   925, 936 (10th Cir. 2005) (adopting Sequoia Orange’s rational-relation test).
   But see United States ex rel. CIMZNHCA v. UCB, Inc., 970 F.3d 835, 839 (7th
   Cir. 2020) (viewing the “choice between the competing standards as a false




                                         10
Case: 19-40906         Document: 00515928635            Page: 11       Date Filed: 07/07/2021




                                         No. 19-40906


   one” and applying a standard “informed by Federal Rule of Civil Procedure
   41”). 4
             In Swift, the D.C. Circuit read § 3730(c)(2)(A) as “giv[ing] the
   government an unfettered right to dismiss an action” brought by a relator
   under the False Claims Act. Swift, 318 F.3d at 252. “The section states that
   ‘The Government’—meaning the Executive Branch, not the Judicial—‘may
   dismiss the action.” Id. (quoting 31 U.S.C. § 3730(c)(2)(A)). The D.C.
   Circuit read no intent to create judicial review in § 3730(c)(2)(A). Id. Nor
   did the D.C. Circuit credit the relator’s argument that a relator’s “right to a
   hearing” gives the judiciary authority to review the government’s decision to
   dismiss. Id. at 253. A § 3730(c)(2)(A) hearing, according to Swift, is simply
   “a formal opportunity to convince the government not to end the case,” and
   possibly to establish fraud on the court. Id. Swift gives the government nearly
   unfettered discretion to dismiss a False Claims Act qui tam action.
             Conversely, Sequoia Orange articulates a rational-relation test to
   scrutinize motions to dismiss filed by the government. Recognizing that
   “[t]he qui tam statute itself does not create a particular standard for
   dismissal,” the Ninth Circuit approved of the “two step” burden-shifting
   test applied by the district court in that case. Sequoia Orange Co., 151 F.3d at
   1145.         First, the government must identify: (1) “a valid government
   purpose”; and (2)            “a rational relation between dismissal and
   accomplishment of that purpose.” Id. Second, if the government satisfies its
   burden, “the burden switches to the relator ‘to demonstrate that dismissal is
   fraudulent, arbitrary and capricious, or illegal.’” Id. (quoting United States


             4
             UCB is one of the eleven cases brought by entities affiliated with Health Choice.
   See supra note 1 and accompanying text. The Seventh Circuit decided UCB after initial
   briefing and oral argument in this case. Both parties submitted supplemental letters to
   address UCB. See Fed. R. App. P. 28(j).




                                               11
Case: 19-40906     Document: 00515928635           Page: 12   Date Filed: 07/07/2021




                                    No. 19-40906


   ex rel. Sequoia Orange Co. v. Sunland Packing House Co., 912 F.Supp. 1325,
   1347 (E.D. Cal. 1995)).
          The Tenth Circuit adopted this rational-relation test from Sequoia
   Orange because it “construe[d] the hearing language of § 3730(c)(2)(A) to
   impart more substantive rights for a relator” than the D.C. Circuit
   recognized in Swift. Ridenour, 397 F.3d at 935.
          The Seventh Circuit has also weighed in on this issue, refusing to
   wholly adopt either the Sequoia Orange rational-relation test or the
   unfettered-discretion standard from Swift, criticizing both. UCB, 970 F.3d
   at 839, 850, 853. Instead, the Seventh Circuit treated the government’s
   motion to dismiss as a motion to intervene and then “appl[ied] a standard for
   dismissal informed by Federal Rule of Civil Procedure 41.” Id. at 839. The
   Seventh Circuit used the phrase “[s]ubject to . . . any applicable federal
   statute” to apply § 3730(c)(2)(A) to the government’s motion. Id. at 850
   (quoting Fed. R. Civ. P. 41(a)(1)(A)). The Seventh Circuit concluded that
   the government has an “absolute” right to dismiss, so long as it serves notice
   under Rule 41(a) and there is a hearing under § 3730(c)(2)(A). Id. at 849–50.
   Because there is no dispute in this case that Health Choice received notice of
   the government’s motion to dismiss, application of the Seventh Circuit’s
   approach reduces to the question of whether Health Choice “took its
   opportunity to be heard.” Id. at 850.
          Health Choice urges us to adopt the rational-relation test from Sequoia
   Orange and argues that the district court erred in dismissing the Eli Lilly and
   Bayer cases. In doing so, however, it focuses on the relator’s burden and
   insists that the Sequoia Orange test “marches under the banner of arbitrary
   and capricious review, a foundational limitation on government action.” The
   government, conversely, urges us to adopt the unfettered discretion standard
   from Swift and argues that both the Eli Lilly and Bayer cases were properly




                                           12
Case: 19-40906        Document: 00515928635               Page: 13        Date Filed: 07/07/2021




                                           No. 19-40906


   dismissed. Alternatively, the government contends that the district court
   was correct in concluding that the government satisfied both the unfettered-
   discretion standard from Swift and the more burdensome Sequoia Orange
   standard.

                                                B.
             The meaning of the term “hearing” holds the key to the question of
   the court’s role in assessing the government’s decision to dismiss under
   § 3730(c)(2)(A). Because this is a question of statutory interpretation, our
   review is de novo. See Dresser v. Meba Medical & Benefits Plan, 628 F.3d 705,
   708 (5th Cir. 2010). We are persuaded by Health Choice’s argument that the
   term “hearing” means what is says. It includes judicial involvement and
   action.
             Congress introduced the hearing requirement in § 3730(c)(2)(A) in
   1986. False Claims Amendments Act of 1986, P.L. 99-562, 100 Stat. 3153.
   The fifth edition of Black’s Law Dictionary gives the primary definition of
   “hearing” as a “[p]roceeding of relative formality . . . , generally public, with
   definite issues of fact or law to be tried, in which witnesses are heard and parties
   proceeded against have right to be heard, . . . and may terminate in final
   order.” Hearing, Black’s Law Dictionary (5th ed. 1979) (emphasis added).
   Similarly, the tenth edition of Merriam-Webster’s Collegiate Dictionary defines
   “hearing” in the relevant legal sense as “a listening to arguments.” Hearing,
   Merriam-Webster’s Collegiate Dictionary (10th ed. 1993); see also Hearing
   Webster’s Second International Dictionary (1934) (“A listening to arguments
   or proofs and arguments in interlocutory proceeding.”). 5




             5
            See Antonin Scalia & Bryan A. Garner, A Note on the Use of Dictionaries, 16 Green
   Bag 2d 419, 423, 426, 427 (2013) (“Dictionaries tend to lag behind linguistic realities . . . .




                                                 13
Case: 19-40906        Document: 00515928635               Page: 14        Date Filed: 07/07/2021




                                           No. 19-40906


           The Black’s definition hinges on the issues tried at the hearing, and
   the Webster’s definition hinges on the argument or proofs presented at the
   hearing. Both definitions, then, necessarily involve something to be decided.
   These definitions cast doubt on the government’s notion of a
   § 3730(c)(2)(A) hearing as merely an opportunity for the government to
   publicly broadcast its reasons for dismissal and for the relator to convince the
   government to change its mind. Such a limited notion of a hearing that leaves
   nothing for the court to decide or do is inconsistent with the notion that the
   function of federal courts is to decide actual cases and controversies. Cf. U.S.
   Const. art. III § 2; DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340–41
   (2006). Simply put, courts do not exist to provide a forum for press
   announcements.
           While some type of actual hearing is required, we need not decide the
   precise bounds of the government’s discretion to dismiss qui tam lawsuits.
   Cf. United States v. Gonzales, 520 U.S. 1, 11 (1997) (“We are hesitant to reach
   beyond the facts of this case to decide a question that is not squarely
   presented for our review.”). For the reasons explained below, it is clear that
   Health Choice had a hearing and that dismissal was, in the very least, not
   arbitrary and capricious.

                                                C.
           At oral argument, counsel for Health Choice repeatedly stressed that
   there had been an absence of “an evidentiary hearing, as required by
   procedural due process” and § 3730(c)(2)(A). See, e.g., Oral Argument at
   1:45, 2:50. Health Choice thus states both statutory and constitutional bases
   for affording it an evidentiary hearing.



   If you are seeking to ascertain the meaning of a term in an 1819 statute, it is generally quite
   permissible to consult an 1828 dictionary.”).




                                                 14
Case: 19-40906        Document: 00515928635              Page: 15       Date Filed: 07/07/2021




                                          No. 19-40906


           Health Choice’s statutory argument fails because a review of the
   record demonstrates that Health Choice did get a hearing, and the magistrate
   judge did not prevent Health Choice from presenting evidence at that
   hearing. Health Choice simply chose not to present its evidence. 6 Counsel
   for Health Choice admitted as much at oral argument:
           We said, “We are prepared to prove our case,” but we felt,
           honestly . . . that there was no need for an evidentiary hearing
           because the government’s affidavits and declarations had been
           thoroughly rebutted. But now that we are where we are we
           would like an evidentiary hearing to show that—
           ....
           I want to be very precise. We asked—We represented to the
           court we have John Mininno here prepared to testify. The
           magistrate judge did not respond at all. That was our
           submission. And why was that our submission? Because the
           fundamental thrust of the motion to dismiss was “NHCA
           [Health Choice’s parent organization] is bad” and “NHCA”
           which is wrong . . . and the second thing that we said is the


           6
             In that hearing, Health Choice split its argument into two parts, delivered by two
   different attorneys. In the first portion of its argument, Health Choice urged the magistrate
   judge to reject the D.C. Circuit’s unfettered-discretion approach from Swift and instead
   adopt the rational-relation test from Sequoia Orange used by the Ninth and Tenth Circuits
   as the standard of review of the government’s decision to dismiss. In the second portion of
   its argument, Health Choice asserted that the totality of the circumstances shows the
   government’s decision to dismiss the Eli Lilly and Bayer cases was arbitrary and capricious.
            Health Choice’s standard-of-review argument at the hearing centered around the
   need for “an authentic and meaningful hearing with law to apply.” Health Choice stressed
   at this hearing that “we want a hearing . . . and a meaningful hearing.” Health Choice told
   the magistrate judge that a witness, John Mininno, was present at the hearing and that
   “[h]e’s prepared to answer any questions that the Court might have, and the Court has the
   benefit of his declaration, which really is not contested by the Government.” Health
   Choice, however, did not move to put John Mininno on the stand, nor did it offer any other
   evidence at the hearing. There is no indication in the record that the magistrate judge
   prevented Health Choice from examining John Mininno or presenting other evidence.




                                                15
Case: 19-40906       Document: 00515928635             Page: 16      Date Filed: 07/07/2021




                                        No. 19-40906


          Anti-Kickback statute is so vitally important and the challenge
          that was mounted in the motion to dismiss to our methodology
          with respect to interviewing witnesses is wrong. And the
          magistrate judge did not respond to that.
          ....
          I want to be very clear with the court. We did not say to the
          court in open court “We need an evidentiary hearing.” But
          please don’t suggest that in any way contemplates or suggests
          waiver. The government hasn’t argued it, and if that is the
          case, then the government has waived a waiver argument.
   Oral Argument at 7:55–8:15, 8:40–9:45, 11:00–20.
          Waiver is not at issue in this case. Rather, the oral argument aptly
   demonstrates why there was no error here. Health Choice had a hearing
   before the magistrate judge. 7 It had a witness available to testify at that
   hearing, and the witness was not prohibited from testifying. Health Choice
   declined to call the witness to testify and the magistrate judge did not prevent
   Health Choice from presenting the witness. Health Choice’s statements at
   oral argument suggest that it consciously and strategically chose not to offer
   evidence because it believed it had already won the motion. Oral Argument
   at 8:15–30. Even assuming that § 3730(c)(2)(A) requires the hearing to be an
   evidentiary hearing, there was no error because Health Choice declined to
   offer evidence at the hearing. See Chang v. Child.’s Advoc. Ctr. of Del. Weih
   Steve Chang, 938 F.3d 384, 387 (3d Cir. 2019) (“An ‘opportunity for a
   hearing,’ however, requires that relators avail themselves of the
   ‘opportunity.’”).
           Health Choice’s constitutional argument also fails. Health Choice
   argues that procedural due process entitled it to an evidentiary hearing, citing


          7
             Health Choice does not argue that the hearing needed to be before the district
   court instead of the magistrate judge.




                                             16
Case: 19-40906     Document: 00515928635            Page: 17   Date Filed: 07/07/2021




                                     No. 19-40906


   to Hamdi v. Rumsfeld, Goldberg v. Kelly, and Thibodeaux v. Bordelon for
   support. Oral Argument at 6:10; 56:04; 542 U.S. 507 (2004); 397 U.S. 254
   (1970); 740 F.2d 329 (5th Cir. 1984). In Health Choice’s view—and in its
   own words—“a qui tam relator surely should enjoy the modicum of
   protections asserted by a welfare benefits recipient.” Cf. Goldberg v. Kelly,
   397 U.S. 254 (1970). Health Choice quotes Vermont Agency of Natural
   Resources for the proposition that “the [Anti-Kickback Statute] gives the
   relator himself an interest in the lawsuit, and not merely the right to retain a
   fee out of the recovery.” 529 U.S. at 772. Thus, on Health Choice’s
   reasoning, the relator has a property interest in the lawsuit that is protected
   by procedural due process.
          Even assuming that procedural due process requires an evidentiary
   hearing when the government seeks to terminate a qui tam lawsuit brought
   under the False Claims Act, Health Choice’s procedural-due-process
   argument fails for the same reason that the statutory argument failed. Health
   Choice had a hearing. Health Choice brought a witness, John Mininno, to
   that hearing. Health Choice simply chose not to call the witness or offer any
   other evidence. To emphasize this point, it is worth repeating Health
   Choice’s counsel’s statement at oral argument: “[W]e felt, honestly . . . that
   there was no need for an evidentiary hearing because the government’s
   affidavits and declarations had been thoroughly rebutted. But now that we
   are where we are we would like an evidentiary hearing.” Oral Argument at
   7:55–8:15. Assuming arguendo that Health Choice had a property interest in
   the Eli Lilly and Bayer qui tam lawsuits, its property interests were adequately
   protected by the procedures in the district court. There was no procedural-
   due-process error in this case.




                                          17
Case: 19-40906       Document: 00515928635             Page: 18      Date Filed: 07/07/2021




                                        No. 19-40906


                                             D.
           Finally, we consider Health Choice’s argument that the government
   failed to satisfy its burden to dismiss under § 3730(c)(2)(A). Assuming,
   without deciding, that Sequoia Orange’s more burdensome test applies, 8 we
   hold that dismissal was proper.
           Under the Sequoia Orange test, the government must first show that
   there is: (1) “a valid government purpose; and (2) a rational relation between
   dismissal and accomplishment of that purpose.” Sequoia Orange Co., 151
   F.3d at 1145. To show a rational relation, “there need not be a tight fitting
   relationship between [dismissal and the stated purpose]; it is enough that
   there are plausible, or arguable, reasons supporting the [decision to
   dismiss].” Ridenour, 397 F.3d at 937 (quoting Sequoia Orange Co., 912
   F.Supp. at 1347 (E.D. Cal. 1995)); see also Jackson Water Works, Inc. v. Pub.
   Util’s Comm’n of the State of Cal., 793 F.2d 1090, 1094 (9th Cir. 1986). If the
   government makes its showing, the burden shifts to the qui tam relator to
   show that “dismissal is fraudulent, arbitrary and capricious, or illegal.”
   Sequoia Orange, 151 F.3d at 1145 (quoting Sequoia Orange Co., 912 F.Supp. at
   1347 (E.D. Cal. 1995)).

                                              1.
           The government made its required showing.
           The government offered two valid purposes to justify dismissal. First,
   “the allegations . . . lack sufficient merit to justify the cost of investigation
   and prosecution.” Second, “further litigation . . . will undermine practices



           8
             The magistrate judge in her reports and recommendations, and the district court
   in adopting the reports and recommendations, both assumed that Sequioa Orange should
   apply and determined that dismissal was proper even under that more burdensome
   standard.




                                              18
Case: 19-40906     Document: 00515928635            Page: 19   Date Filed: 07/07/2021




                                     No. 19-40906


   that benefit federal healthcare programs by providing patients with greater
   access to product education and support.”
          Health Choice alleged violations spanning a six-year period involving
   Medicare, Medicaid, and TRICARE. For Medicare Part D alone, the Eli
   Lilly allegations involve more than 32,000,000 prescriptions, from more than
   400,000 physicians, for more than 1,000,000 Medicare beneficiaries.
   Similarly, the Bayer allegations involve nearly 500,000 prescriptions, from
   more than 10,000 physicians, for “tens of thousands” of Medicare
   beneficiaries. According to the government, the scope of these allegations
   would impose “substantial litigation burdens” on the United States as it
   monitors the cases, responds to discovery requests, prepares agency
   employees for depositions, et cetera. The government has stated a legitimate
   government purpose in considering litigation costs. See Sequoia Orange, 151
   F.3d at 1146.
          The government has shown a rational relation between dismissal and
   its cost-saving purpose. The government concluded that the litigation costs
   were not justified by the expected value of recovery against Eli Lilly and
   Bayer, particularly given the government’s concerns about the merit of the
   underlying allegations. It reasoned that its litigation expenses would not be
   recouped by pursuing the case further. In that sense, dismissal is rationally
   related to the purpose of avoiding litigation costs.
          The government also asserted in the district court that the product
   education services provided by Eli Lilly and Bayer “benefit[ed] federal
   healthcare programs” and were lawful. According to the government,
   federal healthcare programs have a strong interest in ensuring that benefits
   recipients have access to education about their prescriptions. Further, the
   government had previously concluded in a different context that patient-
   education services alone do not constitute illegal remuneration. Thus, the




                                          19
Case: 19-40906     Document: 00515928635           Page: 20    Date Filed: 07/07/2021




                                    No. 19-40906


   government concluded that the services provided by Eli Lilly and Bayer are
   not only beneficial but also lawful. Promoting beneficial and lawful programs
   is plainly a legitimate government interest. Dismissal is rationally related to
   that interest because it removes an impediment to providing those services.
   In short, the government has satisfied its burden of showing a rational relation
   between dismissal and legitimate government interests.

                                         2.
          Because the government made its required showing, the burden shifts
   to Health Choice to show that the government’s motion to dismiss is
   “fraudulent, arbitrary and capricious, or illegal.” Sequoia Orange, 151 F.3d
   at 1145 (quoting Sequoia Orange Co., 912 F.Supp. at 1347 (E.D. Cal. 1995)).
   Health Choice does not meet this burden. Health Choice offers little more
   than unsupported allegations of animus against John Mininno and the
   National Health Care Analysis Group, Health Choice’s parent organization,
   to support its assertion that dismissal is arbitrary and capricious. See Oral
   Argument at 9:30.
          Health Choice devotes much of its opening brief to the government’s
   interest in the National Health Care Analysis Group’s corporate structure
   and its apparent misunderstanding of Health Choice’s claims.               The
   government’s letter to Health Choice, its motion to dismiss, and its
   arguments before the magistrate judge, however, show that National Health
   Care Analysis Group’s corporate structure played no part in the
   government’s rationale for dismissal. Moreover, to support its claim of the
   government’s apparent misunderstanding of its claims, Health Choice offers
   little more than a single question asked by a government attorney.
          Health Choice further offers the conclusory assertion that the one-
   year time period between the government’s declination notice and its notice
   of intent to dismiss amounted to arbitrary and capricious conduct. Health




                                         20
Case: 19-40906      Document: 00515928635            Page: 21   Date Filed: 07/07/2021




                                      No. 19-40906


   Choice cites to a Department of Justice document, referred to as the
   “Granston Memo,” to bolster this point. The memo states that “if one waits
   until the close of discovery or trial [to move to dismiss a qui tam lawsuit],
   there is a risk that the court may be less receptive to the request given the
   expenditure of resources by the court and parties.” This guidance speaks to
   the risk that the court will deny the government’s motion to dismiss. We
   cannot say that the government did not follow its own guidance when it
   decided to take a risk contemplated by that guidance.
           Finally, Health Choice insists that dismissal was arbitrary and
   capricious because the government failed to conduct a cost–benefit analysis.
   This argument, however, fails to acknowledge the government’s position
   that Health Choice’s allegations “lack sufficient merit to justify the cost of
   investigation and prosecution.” This is a cost–benefit analysis of sorts. As
   explained above, the government considered the expected benefit of Health
   Choice’s lawsuit given the government’s assessment of the merits of the
   case.
           Considering Health Choice’s arguments and the record as a whole, we
   hold that Health Choice did not show that dismissal was “fraudulent,
   arbitrary and capricious, or illegal” under the strict Sequoia Orange standard.
   Cf. Chang, 938 F.3d at 387 (determining that relator failed to establish fraud,
   arbitrariness and caprice, or illegality); Ridenour, 397 F.3d at 937–38 (“The
   district court correctly concluded the Relators failed to meet their burden to
   show the Government’s motion to dismiss was fraudulent, arbitrary and
   capricious, or illegal.”).

                                  *        *         *
           For the reasons set forth above, the judgment of the district court is
   AFFIRMED.




                                          21
Case: 19-40906          Document: 00515928635                Page: 22   Date Filed: 07/07/2021




                                              No. 19-40906


   Patrick E. Higginbotham, Circuit Judge, concurring:
           While this appeal touches on an unsettled area of law, the outcome
   here is straightforward. Under Congress’s qui tam regulatory scheme, the
   government may assume the prosecution of a claim filed by a relator with full
   control over its course, or it may allow the relator to press the claim alone. 1
   Where, as here, the government follows the latter course but returns to the
   litigation at a later stage, 2 the government’s control over its prosecution is
   less certain, including its authority to dismiss the case, and this uncertainty
   has divided our sister courts.
           The hearing requirement in § 3730(c)(2)(A) evidences Congress’s
   recognition of the relator’s interest in qui tam claims hitherto pursued alone.
   While providing textual footing for judicial oversight of the government’s
   decision to dismiss the case, it offers little more as to its scope. This silence
   leaves the content of the hearing to respond to the case before the court. At
   a minimum, the statute compels the government to stand in open court and
   state for the record the reasons for its judgment that the case should not
   proceed. While seemingly pro forma, this statutory requirement is not empty
   of force for it affords a measure of public accountability.
           In this case, it suffices that the relator, through able counsel, had the
   opportunity to engage the government’s stated reasons and did so without
   apparent restriction on its response, including its ability to put on evidence.
   In sum, it is not apparent that the district court could reasonably have denied
   the government’s motion to dismiss the claims. While this want of control


           1
               31 U.S.C. §§ 3730(c)(1)-(5).
           2
             We do not address whether the government may dismiss without formally
   intervening or whether the motion to dismiss should be treated as a motion to intervene, as
   the Seventh Circuit has held. United States v. UCB, Inc., 970 F.3d 835, 849 (7th Cir. 2020).
   The distinction does not affect the outcome.



                                                  22
Case: 19-40906      Document: 00515928635             Page: 23      Date Filed: 07/07/2021




                                       No. 19-40906


   leaves a relator at risk, it signifies that the risk is inherent in pursuing litigation
   under this statutory scheme, which also offers the possibility of large returns.
   The government could have prevented the relators from being involved at
   the start; it could have said it was aware of, but never defrauded by, the
   practices alleged. The government did neither here, but when it chose to
   dismiss, it gave legitimate reasons for doing so, ones which sound mostly in
   policy choices, belonging to the political branches. On these facts, I agree that
   the statutory prerequisites for dismissal were satisfied.




                                             23